Bleckley, Judge.
Negligence in not making defense will prevent a court of equity from relieving against a judgment at law: Code, sections 3129, 3595. Judgment went at law against the complainant upon a debt of his intestate. Having been sued upon his bond as administrator, he now seeks, by his bill in equity, to avoid the effect of that judgment as evidence of assets. He alleges that he did not know that the assets were deficient; and that he was ignorant of the legal effect of the judgment as proof of assets. But had he been diligent in performing the duties of his trust he could have known the truth in respect to both of these matters, for aught that appears in his bill to the contrary. He renders no reason at all *264why he did not take counsel as to the law, and no good reason why he did not or could not learn the condition of the estate in time to have pleaded to the action. The court below denied the injunction prayed for and dismissed the bill.
Judgment affirmed.